Citation Nr: 0411993	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-16 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for 
degenerative joint disease (DJD) of the left great toe.  

2.  Entitlement to an initial compensable rating for a 
lumbosacral strain.  

3.  Entitlement to an initial compensable rating for 
sinusitis.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from August 1992 to June 1998.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland-
which, in relevant part, granted service connection for 
DJD of the left great toe, a lumbosacral strain, and 
sinusitis, and assigned noncompensable (i.e., 0 percent) 
ratings for each disability.  He wants higher initial ratings 
for each condition.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran was scheduled for a hearing before the Board in 
Washington, D.C., on December 12, 2003, but he did not report 
for his hearing.  He also has not since offered an 
explanation for his absence or requested that his hearing be 
rescheduled.  Accordingly, the Board will review his case as 
if he withdrew his request for a personal hearing.  See 38 
C.F.R. § 20.702(d) (2003).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became effective November 9, 2000, and 
implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  See also Valiao v. 
Principi, 17 Vet. App. 229, 332 (2003) (implicitly holding 
that RO decisions and statements of the case may satisfy this 
requirement).  

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a) (West 2002), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Id. at 422.  In this 
case, the veteran was provided the required VCAA notice by 
letter of April 4, 2002, which was prior to the RO's October 
2002 decision at issue.  So there was compliance with the 
sequence of events (i.e., VCAA notice before initial denial) 
stipulated in the Pelegrini decision.

In the VCAA letter the veteran was requested to respond by 
May 31, 2002.  Considering this in light of the VCAA, it must 
be noted that 38 C.F.R. § 3.159(b)(1) (2003) was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003) 
(PVA).  The offending regulatory language suggested that an 
appellant must respond to a VCAA notice within 30 days and 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  



In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may indeed make a 
decision on a claim before the expiration of the one-year 
VCAA notice period.  Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)).  The effective date 
of that provision is November 9, 2000, the date of enactment 
of the VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(c)).  The new law does not 
require VA to send a new notice to claimants.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).

The Court also held in Pelegrini that that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).  But, in a recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini stating that VA must request all 
relevant evidence in the claimant's possession was mere 
dictum and, thus, not binding on VA.  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).

In a July 2002 Report of Contact it was noted the veteran had 
withdrawn his claim for service connection for 
pseudofolliculitis barbae (PFB) and that he would be 
submitting some private medical records concerning his other 
claims.  A July 2002 statement from Dr. Eucebio indicates the 
veteran had received 5 sessions of microcurrent stimulation 
while under this physician's care from April 2000 to 
June 2001.  However, this physician's actual treatment 
records are not on file and must be obtained.

Also, in his October 2002 notice of disagreement (NOD), the 
veteran reported that he had undergone a magnetic resonance 
imaging (MRI) of his lumbosacral spine.  Since he only had a 
computerized tomography (CT) scan of his lumbar spine during 
his VA examination in August 2002, presumably that MRI was 
done at a private facility.  And, if so, the report of it is 
not on file and likewise must be obtained.

Also in his NOD, and in his February 2003 substantive appeal 
(VA Form 9), too, the veteran stated that insofar as his 
sinusitis was concerned, he was in the process of completing 
some unspecified dental procedure, after which he would be 
consulting an ear, nose, and throat (ENT) specialist to probe 
further into this condition.  So the RO must attempt to 
obtain these records, as well.  38 U.S.C.A. § 5103A(a) and 
(b) (West 2002) and 38 C.F.R. § 3.159(c) (2003).  

The veteran underwent two VA examinations in August 2002, but 
it does not appear that his claims files (c-files) were 
available for review during either examination.  As to this, 
in his VA Form 9 the veteran stated that at one of the 
examinations he reported having low back pain radiating down 
into his left leg, but that the examiner did not record this.  
Under 38 U.S.C.A. § 5107(a) and interpretive decisions of the 
Court, a VA examiner must review a claimant's prior medical 
records when it is necessary to ensure a fully informed 
examination or to provide an adequate basis for the 
examiner's findings.  Whether a review is necessary depends 
largely on the scope of the examination and nature of the 
findings and conclusions the examiner is requested to 
provide.  See VAOGCPREC 20-95 (July 14, 1995).  Further, 
those VA examinations did not address the effect of pain (and 
painful motion) upon functioning of the lumbosacral spine or 
the level of disability during "flare-ups" or prolonged 
use.  See DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  
In DeLuca it was held that when a veteran alleges he suffers 
pain due to a service-connected musculoskeletal disability in 
which the degree of disability is or may be based at least 
partly on consideration of limitation of motion, an 
examiner's report should assess the degree of additional 
functional loss, if any, due to the pain, weakened movement, 
excess or premature fatigability, or incoordination.  See 
also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003). 

The service-connected low back disability has been rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (for a 
lumbosacral strain).  However, the rating criteria 
for evaluating service-connected spinal disabilities were 
amended effective September 26, 2003, except that the 
criteria for the evaluation of intervertebral disc syndrome 
(IVDS) (Code 5293, now Code 5243) were amended effective 
September 23, 2002.  The RO has not had the opportunity to 
apply these new criteria.  And when, as here, the governing 
laws or regulations change during the pendency of an appeal, 
the most favorable version will be applied absent 
Congressional intent to the contrary or unless the Secretary 
of VA has indicated otherwise.  This determination depends on 
the facts and circumstances of each case.  See VAOGCPREC 11-
97 at 2 (Mar. 25, 1997).  Whichever version applies, 
all evidence on file must be considered and the amended 
version shall apply only to periods from and after the 
effective date of the amendment.  The prior version shall 
apply to periods preceding the amendment but may also apply 
after the effective date of the amendment.  See VAOGCPREC 3-
2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) 
(West 1991), a liberalizing law shall not be earlier than the 
effective date thereof).  See, too, 38 C.F.R. § 3.114 (2003).  
Accordingly, for the period prior to September 26, 2003, only 
the old rating criteria under DC 5295 may be applied (and 
only the old criteria of DC 5293 prior to September 23, 
2002), but either the old or the new rating criteria 
(whichever are most beneficial) may be applied for the 
periods beginning on these dates.  38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114.  

The old criteria focused on subjective classifications, e.g., 
whether the degree of limitation of motion was mild, moderate 
or severe.  Whereas the new criteria, on the other hand, use 
more objective criteria and provide for evaluations with or 
without symptoms such as pain (radiating or not), stiffness, 
or aching and thus encompass and take into account these 
symptoms and remove any requirement that there be any of 
these symptoms to assign any evaluation.  The revised 
criteria also provide for ratings based on, in pertinent 
part, limitation of motion of a particular spinal segment in 
either forward flexion or the limitation of the combined 
range of motion of that spinal segment, either favorable or 
unfavorable ankylosis.  

Since the RO has not had the opportunity to address the 
potential application of the revised rating criteria, there 
is potential prejudice to the veteran if the RO does not 
consider the revised rating criteria in the first instance.  
Generally see Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, since the revised criteria provide for possible 
evaluation on the basis of combining separate ratings for 
orthopedic and neurological manifestations, the veteran 
should be afforded VA orthopedic and neurological 
examinations for rating purposes.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED to the RO for the following 
development and consideration: 

1.  Review the claims file and ensure that all 
notification and development action required by the 
VCAA and implementing VA regulations is completed.  
In particular, ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.



2.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for his disorders of the left 
great toe, low back, and sinuses.  Ask that he 
complete and return the appropriate releases (VA 
Form 21-4142s) for the medical records of each 
private care provider since discharge from service 
in June 1998, including Dr. Eucebio.  This list 
should include, but is not limited to, information 
concerning any MRI of his lumbar spine and any 
dental procedure and/or referral consultation with 
an ENT specialist concerning his sinuses.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

3.  Ask the veteran for the name of each VA 
medical facility at which he has received 
treatment for the service-connected disorders at 
issue.  Obtain all VA medical records not already 
on file.  

4.  Schedule the veteran for a VA orthopedic 
examination to assess the severity of his service-
connected low back disorder and DJD of the left 
great toe.  

The claims files and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims files for the veteran's 
pertinent medical history.  All necessary testing 
should be done, to include specifically range of 
motion studies (measured in degrees, with normal 
range of motion specified too), and the examiner 
should review the results of any testing prior to 
completion of the examination report.  

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion loss due to 
such factors.  The examiner should express an 
opinion as to whether pain significantly limits 
functional ability during flare-ups or 
when the low back and/or left great toe are used 
repeatedly over a period of time.  
This determination also should be portrayed, 
if feasible, in terms of the degree of additional 
range of motion loss due to pain on use during 
flare-ups.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

5.  Also schedule the veteran for a VA neurology 
examination to assess the severity of his service-
connected low back disorder.  

The claims files and a copy of this remand are 
again to be made available to the examiner, and 
the examiner is asked to indicate that he or she 
has reviewed the claims files.  All necessary 
testing should be done.  

The examiner should state whether the veteran 
experiences recurring attacks, and the degree of 
intermittent relief he experiences between those 
attacks, if any.  The examiner should also be 
asked if there is evidence that the veteran has 
sciatic neuropathy with characteristic pain.  If 
so, the examiner should state whether the sciatic 
neuropathy results in demonstrable muscle spasm, 
absent ankle jerk, or any other positive 
neurological finding.  The examiner should further 
state whether any intervertebral disc syndrome 
(IVDS) that may be present results in 
incapacitating episodes, and the total duration of 
any of those episodes.  

All other neurological manifestations of the 
service-connected low back disorder, to include 
any effect upon peripheral nerves of the lower 
extremities other than the sciatic nerve, should 
be recorded, to include recording the impact upon 
functioning and the degree of severity of such 
neurological impairment, if any.  

6.  As well, schedule the veteran for a VA 
examination to assess the severity of his service-
connected sinusitis. 

The claims files and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims files.  All necessary testing 
should be done.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

7.  Review the claims files.  If any development 
is incomplete, or if the examination reports do 
not contain sufficient information to respond to 
the questions posed and to properly rate the 
disabilities at issue, take corrective action.  38 
C.F.R. § 4.2 (2003); Stegall v. West, 11 Vet. App. 
268 (1998).  

8.  Then readjudicate the claims based on the 
additional evidence obtained.  In particular, the 
RO must cite and address both the former and 
revised criteria for rating spinal disorders.  The 
RO also must determine whether the ratings for the 
disorders should be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  If 
benefits are not granted to the veteran's 
satisfaction, send him a supplemental statement of 
the case (SSOC) and give him time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


